DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed after the mailing date of the Notice of Allowance on December 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 and 10-20 objected to because of the following informalities:  
In claim 1, line 17, delete the comma (,) after “a first of the at least two non-overlapping target areas”.
In claim 2, line 4, substitute “the” with --a-- before “respective target area”.
In claim 3, line 3, delete “the” before “at least part of the multitude of sections”.
In claim 5, line 2, delete “the at least the part of the” before “at least part of the multitude of sections”.
In claim 5, line 3, substitute “comprise” with --comprises-- before “at least one of the inner side surface”.
In claim 13, line 18, delete the comma (,) after “a first of the at least two non-overlapping target areas”.
In claim 14, line 4, substitute “the” with --a-- before “respective target area”.
In claim 15, line 2, delete “the” before “at least part of the multitude of sections”.
In claim 17, line 1, delete “the at least the part of the” before “at least part of the multitude of sections”.
In claim 17, line 2, substitute “comprise” with --comprises-- before “at least one of the inner side surface”.
Claims 4, 6-8, 10-12, 16 and 18-20 variously depend form claim 1 or 13, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN105987313A, disclosed in IDS filed on 2/11/2021, a machine translation is used for examination).
Wang discloses [Re claim 1] a light emitting diode array module comprising: an axial common lens 20 (see paragraph 58) having a sawtooth pattern comprising a multitude of sections (221-224) arranged symmetrically about an axis (central axis C) perpendicular to the lens (see fig. 1), the sawtooth pattern including for each tooth an inner side surface (r1-r4) and an outer side surface (a vertical plane; see paragraph 66; see fig. 1) joined by a peak (see fig. 1) with an orientation of each tooth changing based on a defined distance to the axis (widths D1-D4 of each tooth are changing based on a defined distance to the axis C; see paragraph 66; see fig. 1); and at least two light 
Wang discloses [Re claim 13] a flash light comprising: at least one light emitting diode array 30 module (see figs. 1 and 2A) including: an axial common lens 20 (see paragraph 58) having a sawtooth pattern comprising a multitude of sections (221-224) arranged symmetrically about an axis (central axis C) perpendicular to the lens (see fig. 1), the sawtooth pattern including for each tooth an inner side surface (r1-r4) and an outer side surface (a vertical plane; see paragraph 66; see fig. 1) joined by a peak (see fig. 1) with an orientation of each tooth changing based on a defined distance to the axis (widths D1-D4 of each tooth are changing based on a defined distance to the axis C; see paragraph 66; see fig. 1); and at least two light emitting diodes (30a, 30b) arranged in a plane perpendicular to the axis (see paragraph 62; see fig. 1) and configured to illuminate at least two non-overlapping target areas (peripheral areas a12, b12 in teeth-shaped lens regions 22) in a reference plane (W) when imaged by the lens (see paragraph 67; see figs. 4A and 4B), the sawtooth pattern arranged such that a first of the at least two non-overlapping target areas (a12) is arranged point symmetric to a first 
Wang  discloses [Re claims 2 and 14] wherein the lens is arranged such that at least 15% of a flux received by all of the non-overlapping target areas (a12, b12) in the reference plane (see fig. 4B) and emitted by at least one of the at least two light emitting diodes is received by a respective target area (see fig. 4A), and wherein the flux received by the respective target area is at least 130% of a flux received by a neighboring, equally sized target area of the respective target area from the at least one of the at least two light emitting diodes (a minimum illumination intensity has been tested to be at least 30% greater the peak illumination intensity; see paragraph 68).
Wang discloses [Re claims 3 and 15] wherein the inner side surface, the outer side surface and the peak define a triangular cross section of at least part of the multitude of sections (see fig. 1).
Wang discloses [Re claims 4 and 16] wherein the triangular cross section is characterized by three internal angles, wherein the sum of the internal angles is 180o (all triangles have three internal angles that sum 180o).
Wang discloses [Re claims 5 and 17] wherein at least part of the multitude of sections comprises at least one of the inner side surface (r1-r4) and the outer side surface  which is curved in a plane comprising the axis (see paragraph 66; see fig. 1).
Wang discloses [Re claims 6 and 18] wherein the multitude of sections are closed around the axis (see fig. 1).
Wang discloses [Re claim 7] wherein the inner side surface of the triangular cross sections encloses an angle with respect to a plane perpendicular to the axis (see fig. 1), and wherein the angle decreases with increasing distance to the axis (C) (see fig. 1).
Wang discloses [Re claim 8] wherein the multitude of sections are rotational symmetric (see fig. 5).
Wang discloses [Re claim 10] wherein the at least two light emitting diodes are arranged in a regular array pattern 30 (see fig. 2A).
Wang discloses [Re claim 11] wherein the at least two light emitting diodes are arranged in a rectangular pattern 30’ (see fig. 3).
Wang discloses [Re claim 19] wherein the at least two light emitting diodes are arranged as part of a regular array pattern 30 (see fig. 2A).

Allowable Subject Matter
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 12 and 20 recite a center of one of the at least two light emitting diodes is arranged on the axis.   
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 22, 2021